Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                Page 1 of 19




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                                                    )
                                                            )           Case No. 19-01697-5-JNC
  CAH ACQUISITION COMPANY 12, LLC, d/b/a                    )
  FAIRFAX COMMUNITY HOSPITAL,                               )           Chapter 11
                                                            )
                 Debtor.                                    )
                                                            )

    MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A) AUTHORIZING THE
  TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
   FINANCING PURSUANT TO SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY
      CODE AND BANKRUPTCY RULE 4001, (B) GRANTING SUPER-PRIORITY
     ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON THE
  DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE OBLIGATIONS
      HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS PURSUANT TO
  BANKRUPTCY RULE 4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE
  TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
                      FINANCING ON A FINAL BASIS

        Thomas W. Waldrep, Jr., the trustee (the “Trustee”) for CAH Acquisition Company 12,

 LLC d/b/a Fairfax Community Hospital (the “Debtor”), by and through his undersigned counsel,

 and pursuant to Sections 105(a), 364(c)(1) and 364(c)(2) of Title 11 of the United States Code, 11

 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 4001(c) and 9014 of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby moves this Court for (i) the entry of

 an interim Order, substantially in the form attached hereto as Exhibit A (the “Interim Financing

 Order”), (a) authorizing the Trustee to execute, deliver, and/or obtain credit on behalf of the Debtor

 as set forth in this Motion and in that certain Promissory Note and Security Agreement (the

 “Promissory Note”) to be executed by the Trustee on behalf of the Debtor, as borrower, with

 Cohesive Healthcare Management & Consulting LLC, as lender (“Cohesive”), substantially in the

 form attached hereto as Exhibit B, (b) authorizing the Trustee on behalf of the Debtor to obtain a

 post-petition loan from Cohesive in an amount not to exceed the aggregate principal amount of
Case 19-01697-5-JNC              Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03            Page 2 of 19




 $1,100,000, with an initial funding of $78,000, upon entry of the Interim Financing Order (the

 “Loan”), (c) granting to Cohesive super-priority administrative expense treatment of its claim under

 the Loan and liens on some of the Debtor’s property, as further described herein, to secure the

 repayment of the Debtor’s obligations under the Promissory Note, subject to a Carve Out (as defined

 and described herein), and (d) scheduling a hearing on final approval of the Loan and Promissory

 Note and approving the form and manner of notice; as well as (ii) the entry of a final Order (the

 “Final Financing Order”),1 authorizing the Trustee on behalf of the Debtor to obtain the aforesaid

 secured post-petition financing on a final basis. In support of this Motion, the Trustee respectfully

 represents as follows:

                                                  JURISDICTION

            1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these proceedings and this

 Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

            2.       The relief sought in this Motion is based upon Sections 105(a) and 364(c)(1) and

 (2) of the Bankruptcy Code, and Bankruptcy Rules 4001(c) and 9014.

                                                  BACKGROUND

            1.       On March 17, 2019 (the “Petition Date”), the Debtor filed a now-dismissed

 voluntary petition for relief under Chapter 11 of the Bankruptcy Code before this Court, Case No.

 19-01229-5-JNC.

            2.       On March 18, 2019, the Court entered an Order approving the appointment of the

 Trustee [Case No. 19-01229-5-JNC, Dkt. No. 4]. The Trustee was the duly appointed, qualified,

 and acting trustee of the Debtor’s estate.



 1
     Together with the Interim Financing Order, collectively, the “Financing Orders.”


                                                            2
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03               Page 3 of 19




          3.    On March 29, 2019, the Court dismissed the first voluntary petition on the basis

 that a state-court receiver in Oklahoma had exclusive authority to file a bankruptcy case for the

 Debtor.

          4.    On April 1, 2019, the state-court receiver filed a Chapter 11 bankruptcy petition for

 the Debtor in the Bankruptcy Court for the Northern District of Oklahoma, Case No. 19-10641-R

 (the “Oklahoma Case”).

          5.    On April 11, 2019 (the “Transfer Date”), in the case of an affiliated debtor hospital,

 this Court ordered the transfer of the Oklahoma Case to this judicial district pursuant to Bankruptcy

 Rule 1014(b) [Case No. 19-00730-5-JNC, Dkt. No. 133]. This case was opened as a result of that

 Order.

          6.    On April 12, 2019, the Trustee was re-appointed to administer the estate of this

 Debtor. The Trustee is the duly appointed, qualified, and acting trustee of the Debtor’s estate.

          7.    The Debtor owns Fairfax Community Hospital (“Fairfax”), a fifteen-bed, for-profit,

 Critical Access Hospital in Fairfax, Oklahoma. Prior to the Petition Date, Fairfax provided acute

 care, swing bed, emergency medicine, radiology, physical rehabilitation, laboratory, and related

 outpatient ancillary services to residents in Fairfax and in surrounding communities. Fairfax also

 operates the on-site Fairfax Rural Health Clinic and the off-site Pawnee Rural Health Clinic

 (together, the “Clinics”), both of which are Provider-Based Rural Health Clinics. The Pawnee

 Rural Health Clinic is located in the nearby city of Pawnee, Oklahoma.

          8.    Upon information and belief, the Debtor is currently owned by HMC/CAH

 Consolidated, Inc. (“HMC”) (20% interest) and Health Acquisition Company, LLC (“HAC,” and

 together with HMC, the “Owners”) (80% interest). Upon information and belief, the Owners are

 in the business of acquiring and operating a system of acute care hospitals located in rural




                                                  3
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03             Page 4 of 19




 communities that are certified by The Centers for Medicare and Medicaid Services (“CMS”) as

 Critical Access Hospitals. Upon information and belief, the Owners own and/or operate rural

 hospitals in several states, including Kansas, North Carolina, Missouri, Tennessee, and Oklahoma.

 Pre-Petition Management of Fairfax

        9.       Upon information and belief, through and until January 7, 2019, EmpowerHMS

 LLC (“EmpowerHMS”) managed Fairfax under one or more contracts with the Debtor.

 EmpowerHMS is a Delaware limited liability company headquartered in Kansas City, Kansas.

 Upon information and belief, EmpowerHMS formerly provided the financial support, legal

 support, centralized business office, and revenue cycle and IT services necessary to Fairfax’s

 operations.

        10.      Upon information and belief, as of January 7, 2019, EmpowerHMS no longer

 operated or managed Fairfax, the management of which was transferred by EmpowerHMS to

 iHealthcare pursuant to (i) a Management and Administrative Services Agreement (the

 “Terminating Management Agreement”) dated as of January 7, 2019, by and between the Debtor

 and Manager; (ii) an EHR and RCM Services Agreement dated as of January 7, 2019 by and

 between the Debtor and Consultant; and (iii) an IT Help Desk Support & Daily Backup Services

 Agreement also dated as of January 7, 2019 by and between the Debtor and Consultant (together

 with the EHR and RCM Services Agreement, collectively, the “Terminating Services

 Agreements”).

        11.      Upon information and belief, after January 7, 2019, iHealthcare attempted to begin

 to manage Fairfax, but such efforts were delayed by a number of transition and financial issues

 with EmpowerHMS.




                                                 4
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03               Page 5 of 19




        12.     Upon information and belief, on or around February 27, 2019, a receiver was

 appointed by an Oklahoma state court to manage Fairfax.

        13.     Upon information and belief, that receiver has maintained Fairfax in an operational

 status and may have engaged, or was in the process of engaging, a healthcare management

 company as of the Transfer Date.

 Post-Petition Events

        14.     Since his initial appointment on March 18, 2019 until the dismissal of the initial

 petition on March 29, and since his re-appointment in this transferred case, the Trustee has been

 administering the estate of the Debtor, as well as the seven other affiliated debtors in bankruptcy

 cases currently pending before this Court (collectively, the “Affiliated Debtors”). See Order

 Directing Joint Administration of Chapter 11 Cases, Case No. 19-00730, Dkt. No. 75.

        15.     The Trustee has concluded that in order to preserve the property of the Debtor’s

 estate, to prevent further loss to the estate, and to maximize the value of the assets of Fairfax for

 the benefits of creditors of Fairfax, Fairfax must be restored to and maintained in a healthy

 operational status. Fairfax must keep its license as a Critical Access Hospital to preserve and

 maintain Fairfax’s drugs, equipment, and supplies; preserve and safeguard patient records; and,

 most importantly, continue providing for the public health of residents of the Fairfax, Oklahoma

 area, many of whom depend on Fairfax and the Clinics as the only avenue for emergency

 healthcare.




                                                  5
Case 19-01697-5-JNC              Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03             Page 6 of 19




 Pre-Petition Secured Creditors of the Debtor

            16.      Following a review of the UCC-1 filing statements filed against the Debtor with

 the Delaware Division of Corporations2, the following creditors purport to hold liens or security

 interests against substantially all of the Debtor’s property prior to the Petition Date:

            i.       HMC/CAH Note Acquisition, LLC, by virtue of a UCC-1 Financing Statement
                     filed on or about January 27, 2016, purports to hold a blanket lien on the personal
                     property of the Debtor. Based on the testimony of Paul Nusbaum before this Court
                     on March 28, 2019, the Trustee believes this UCC-1 was filed by the shareholders
                     of HMC/CAH following the purchase of a note owed to Gemino Healthcare
                     Finance.

            ii.      GEL Funding, LLC, by virtue of a UCC-1 Financing Statement filed on or about
                     March 1, 2019, purports to hold a blanket lien on the personal property of the
                     Debtor. The Trustee contends that there is a bona fide dispute as to the validity of
                     a secured claim asserted by this creditor, as the UCC-1 Financing Statement was
                     filed within ninety days of the Petition Date.

            17.      The Trustee is not aware of any other purported secured creditors at the time of this

 Motion. The Trustee believes that the real property, fixed assets, and fixtures held in the Debtor’s

 estate are unencumbered.

 Post-Petition Events

            18.              Since his initial appointment on March 18, 2019 until the dismissal of the

 initial petition on March 29, and since his re-appointment in this transferred case, the Trustee has

 been administering the estate of the Debtor, as well as the seven other affiliated debtors in

 bankruptcy cases currently pending before this Court (collectively, the “Affiliated Debtors”). See

 Order Directing Joint Administration of Chapter 11 Cases, Case No. 19-00730, Dkt. No. 75.

            19.              The Trustee has concluded that in order to preserve the property of the

 Debtor’s estate, to prevent further loss to the estate, and to maximize the value of the assets of

 Fairfax for the benefits of creditors of Fairfax, Fairfax must be restored to and maintained in a


 2
     The Debtor is a Delaware limited liability company.


                                                           6
Case 19-01697-5-JNC           Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                      Page 7 of 19




 healthy operational status. Fairfax must keep its license as a Critical Access Hospital to preserve

 and maintain Fairfax’s drugs, equipment, and supplies; preserve and safeguard patient records;

 and, most importantly, continue providing for the public health of residents of the Fairfax,

 Oklahoma area, many of whom depend on Fairfax and the Clinics as the only avenue for

 emergency healthcare. Accomplishing these objectives will require post-petition financing.

         20.              By separate Motion being filed concurrently herewith, the Trustee is

 seeking authority to employ Cohesive as the management company for this Debtor and three other

 Affiliated Debtors located in Oklahoma: CAH Acquisition Company #4, Inc. d/b/a Drumright

 Regional Hospital; CAH Acquisition Company 7, LLC. d/b/a Prague Community Hospital; and

 CAH Acquisition Company 16, LLC d/b/a Haskell County Community Hospital.

         21.              In addition, the Trustee is filing identical motions to the instant motion to

 obtain post-petition financing from Cohesive for two of the Affiliated Debtors located in

 Oklahoma: CAH Acquisition Company #4, Inc. d/b/a Drumright Regional Hospital and CAH

 Acquisition Company 7, LLC. d/b/a Prague Community Hospital.

 Post-Petition Financing for Fairfax

         22.              In order to operate Fairfax, the Trustee must obtain post-petition operating

 capital for the Debtor. As of the Petition Date, the Debtor’s estate held grossly insufficient

 operating capital3 to sustain the payment of employee wages and salaries, purchase supplies and

 inventory, pay vendors, or make payments as required under state or federal laws or regulations.

         23.              Recognizing the truly distressed setting of Fairfax, coupled with the fact

 that the Trustee does not have an unlimited budget or timeline in this case, the Trustee has

 concluded, in his business judgment and after considering several options for obtaining post-


 3
  Upon assumption by the Trustee of the operating accounts for the Debtor, these accounts held a combined amount
 of less than $40,000.


                                                        7
Case 19-01697-5-JNC       Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03               Page 8 of 19




 petition financing, that Cohesive offers the best option for obtaining post-petition financing for

 Fairfax.

         24.           Cohesive’s familiarity with the operational and financial status of two of

 Fairfax’s affiliate hospitals has led to a debtor-in-possession financing proposal (the “DIP

 Financing Proposal”) that the Trustee believes fully recognizes the present condition of Fairfax,

 and realistically projects the revenues to be realized from future operations of Fairfax under

 Cohesive’s management. Further, the Trustee believes that the Debtor’s estate would benefit from

 the support of a secured lender that also serves as the management company responsible for the

 day-to-day operations of Fairfax.

 Summary of the DIP Financing Proposal

         25.           The following is a summary of the principal terms and conditions of the DIP

 Financing Proposal from Cohesive:

 Borrower:                            The Debtor (the “Borrower”) as debtor in Chapter 11
                                      proceedings pending in the United States Bankruptcy Court
                                      for the Eastern District of North Carolina (the “Bankruptcy
                                      Court”), Case Number 19-01697-5-JNC (the “Bankruptcy
                                      Case”)

 Lender:                              Cohesive Healthcare Management & Consulting LLC (the
                                      “Lender”)

 Loan:                                Up to $1,100,000

 Interest Rate:                       5.5%

 Collateral:                         A security interest in (i) All of the Borrower’s Accounts, as
                                     defined by N.C. Gen. Stat. § 25-9-102(a)(2), which accrue
                                     after the date the Promissory Note is executed by Borrower
                                     and (ii) all present and future products and proceeds of the
                                     Collateral. Such security interests and liens created and
                                     granted to Lender to secure the amounts due under the
                                     Promissory Note are: (a) pursuant to 11 U.S.C. § 364(c)(2),
                                     first, prior, perfected, and superior to any security, mortgage,
                                     collateral, interest, lien, or claim to the Collateral and (b)



                                                 8
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                 Page 9 of 19




                                       subject to a carve out (the “Carve Out”) for payment of
                                       professional fees in the Debtor’s case.

 Additional Security:                  Lender shall have an allowed administrative expense claim in
                                       the Bankruptcy Case in the amount of any unpaid amount
                                       under the Promissory Note (the “Super-Priority Claim”) with
                                       priority pursuant to 11 U.S.C. § 364(c)(1) and otherwise over
                                       all administrative expense claims and unsecured claims made
                                       against the Borrower, of any kind or nature whatsoever,
                                       including, without limitation, administrative expenses of the
                                       kinds specified in Sections 105, 326, 328, 330, 331, 503(a),
                                       503(b), 507(a), 507(b), 546(c), and 1114 of the Bankruptcy
                                       Code; provided, however, that the Super-Priority Claim shall
                                       not have priority over, and shall be subordinate to, the Carve
                                       Out.

 Necessity of the Debtor’s Use of Post-Petition Financing

        26.             As previously stated, the Debtor does not have available sources of working

 capital to carry on the operation of its business without the funds available under the DIP Financing

 Proposal. The Debtor needs funds to pay the ongoing costs of operating its business, paying its

 employees, and insuring, preserving, repairing, and protecting all its tangible assets, and thus it has

 an immediate need for the Loan. Furthermore, the Debtor needs the financing provided under the

 DIP Financing Proposal to purchase goods and services, meet the needs of its patients, pay its

 employees and ordinary course operational expenses, and ensure all vendors that extend post-

 petition credit that they will be paid, all of which are necessary to supply the healthcare services

 that the Fairfax, Oklahoma community expects to receive from the Debtor.

        27.             If not permitted to obtain the funds available under the DIP Financing

 Proposal with Cohesive, the going concern value of the Debtor’s business will be lost, and the fair

 market value of the estate’s assets will be significantly reduced, resulting in financial loss to all

 parties in interest. To that end, the Trustee requests the Court to authorize the terms of the DIP

 Financing Proposal as set forth herein.




                                                   9
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                 Page 10 of
                                            19



Efforts to Obtain Financing

       28.             Following the Trustee’s appointment and before agreeing to enter into any

post-petition financing arrangement with Cohesive, the Trustee explored financing options with

several other entities. After the Trustee’s search for financing, the Trustee believes that the terms

of Cohesive’s DIP Financing Proposal offer it the best available financing package at this time,

based upon interest rate, commitment amount, and other factors. The Trustee respectfully

submits that the terms and conditions of the DIP Financing Proposal are fair and reasonable and

were negotiated with Cohesive in good faith and at arms’ length.

                                      RELIEF REQUESTED

       29.             Section 364(c) of the Bankruptcy Code provides that a trustee or debtor-in-

possession, having been unable to obtain post-petition unsecured credit as an administrative

expense, may seek authorization to obtain credit or incur debt (1) on the basis that the credit

obtained shall be treated as a super-priority administrative expense, (2) secured by unencumbered

property of a the estate, or (3) secured by a junior lien on encumbered property of the estate, subject

to notice and a hearing. 11 U.S.C. § 364(c)(1) through (3).

       30.             The Trustee has thus far been unable to obtain unsecured financing to meet

the Debtor’s needs for post-petition operating capital.

       31.             After considering other options, the Trustee has negotiated a DIP Financing

Proposal with Cohesive that, subject to the terms of the Promissory Note attached hereto, seeks to

provide Cohesive with the super-priority status, liens, and security interests upon estate property

in exchange for the post-petition financing as further and more specifically described therein.




                                                  10
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                Page 11 of
                                            19



          32.          To the extent such actions against estate property require modification of

the automatic stay of Section 362 of the Bankruptcy Code, the Trustee requests that the Court will

modify the automatic stay as necessary.

          33.          Pending a final hearing, the Debtor requires immediate post-petition

financing for, among other things, the purchase of new supplies, the funding of payroll obligations,

the operation of its healthcare facilities, and other working capital needs. The Debtor has grossly

insufficient cash on-hand to meet these obligations without the post-petition financing requested

herein.

          34.          Rule 4001(c) of the Federal Rules of Bankruptcy Procedure permits a court

to approve a trustee’s request for financing during the 15-day period following the filing of a motion

requesting authorization to obtain post-petition financing, “only to the extent necessary to avoid

immediate and irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P. 4001(c)(2).

In examining requests for interim relief under this rule, courts apply the same business judgment

standard applicable to other business decisions. In re Simasko Prods. Co., 47 B.R. 444, 449 (Bankr.

D. Colo. 1985); see also In re Ames Dep’t Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After

the 15-day period, the request for financing is not limited to those amounts necessary to prevent

destruction of the debtor’s business; rather, a trustee is entitled to borrow those amounts that it

believes prudent in the operation of its business. See, e.g., Ames Dep’t Stores, 115 B.R. at 36;

Simasko, 47 B.R. at 449. Under this standard, and given the Debtor’s urgent and immediate cash

needs, the Trustee submits that entry of the Financing Orders, in the time periods, and for the

financing amounts requested herein, is appropriate.

          35.          For the reasons stated above, the Debtor respectfully requests that the

Court grant the relief requested herein.




                                                 11
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                Page 12 of
                                            19



                                             NOTICE

       36.             Notice of this Motion has been given via facsimile, hand delivery,

electronic mail, or overnight mail to: (a) the Office of the United States Bankruptcy Administrator

for the Eastern District of North Carolina, 434 Fayetteville Street, Suite 620, Raleigh, North

Carolina 27601 (Attn: Marjorie K. Lynch); (b) CAH Acquisition Company 12, LLC. d/b/a Fairfax

Community Hospital, PO Box 955734, Saint Louis, Missouri, 63195 (Attn: Chief Executive

Officer); (c) Counsel for the Debtor, Spilman Thomas & Battle, PLLC, Rayford K. Adams, III,

110 Oakwood Drive, Suite 500, Winston-Salem, North Carolina, 27103; (d) the Debtor’s thirty

largest unsecured creditors on a consolidated basis; and (e) the Debtor’s five largest secured

creditors, including those known purported secured creditors referenced previously, on a

consolidated basis. Because of the exigencies of the circumstances and the irreparable harm to the

Debtor, its estate, and all parties-in-interest that will ensue if the relief requested herein is not

granted, the Debtor submits that no other notice need be given.

       37.             No prior motion for the relief requested herein has been made to this or

any other Court.

       WHEREFORE, the Trustees respectfully requests that the Court:

       1.      Enter the Interim Financing Order, substantially in the form attached hereto as

               Exhibit A, (a) authorizing the Trustee to execute, deliver, and/or obtain credit on

               behalf of the Debtor as set forth in this Motion and in that certain Promissory Note

               to be executed by the Trustee on behalf of the Debtor, as borrower, with Cohesive

               as lender, substantially in the form attached hereto as Exhibit B, (b) authorizing the

               Trustee on behalf of the Debtor to obtain a post-petition Loan from Cohesive in an

               amount not to exceed the aggregate principal amount of $1,100,000, with an initial




                                                 12
Case 19-01697-5-JNC       Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                  Page 13 of
                                           19



              funding of $78,000, upon entry of the Interim Financing Order, (c) granting to

              Cohesive super-priority administrative expense treatment of its claim under the

              Loan and liens on some of the Debtor’s property, as further described herein, to

              secure the repayment of the Debtor’s obligations under the Promissory Note,

              subject to the Carve Out, and (d) scheduling a hearing on final approval of the Loan

              and Promissory Note and approving the form and manner of notice.

       2.     Enter the Final Financing Order authorizing the Trustee on behalf of the Debtor to

              obtain the aforesaid secured post-petition financing on a final basis; and

       3.     Grant any such other relief as the Court may deem necessary and proper.

Respectfully submitted, this the 22nd day of April, 2019.

                                     WALDREP LLP

                                     /s/ Thomas W. Waldrep, Jr.          ____________
                                      Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                      Jennifer B. Lyday (NC State Bar No. 39871)
                                      Francisco T. Morales (NC State Bar No. 43079)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440
                                      Telefax: 336-717-1340
                                      Email: notice@waldrepllp.com

                                     - and –

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC State Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: khendren@hendrenmalone.com
                                            rredwine@hendrenmalone.com

                                     Proposed Attorneys for the Trustee



                                               13
Case 19-01697-5-JNC      Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03              Page 14 of
                                          19




                                           Exhibit A




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

 IN RE:                                         )
                                                )          Case No. 19-1697
 CAH ACQUISITION COMPANY 12,                    )
 LLC, d/b/a FAIRFAX COMMUNITY                   )         Chapter 11
 HOSPITAL,                                      )
                                                )
                       Debtor.                  )

    ORDER GRANTING MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A)
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
 SECURED POST-PETITION FINANCING PURSUANT TO SECTION 364(c)(1) AND (2)
   OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 4001, (B) GRANTING
   SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN
 LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE
     OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS
   PURSUANT TO BANKRUPTCY RULE 4001, AS WELL AS (II) A FINAL ORDER
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
          SECURED POST-PETITION FINANCING ON A FINAL BASIS

       Upon the Motion of Trustee For (I) an Interim Order (A) Authorizing the Trustee, on Behalf

of the Debtor, to Obtain Secured Post-Petition Financing Pursuant To Section 364(c)(1) and (2)

of the Bankruptcy Code and Bankruptcy Rule 4001, (B) Granting Super-priority Administrative

Expense Treatment and Certain Liens on the Debtor’s Property to the Lender as Security for the
Case 19-01697-5-JNC               Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                     Page 15 of
                                                   19



Obligations Hereunder, and (C) Scheduling Final Hearings Pursuant To Bankruptcy Rule 4001,

as well as (II) A Final Order Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured

Post-Petition Financing on a Final Basis (the “Motion”) filed by Thomas W. Waldrep, Jr., the

Trustee1 in the above-captioned Chapter 11 case, for entry of an Order pursuant to Sections 105(a),

364(c)(1) and 364(c)(2) of the Bankruptcy Code and Rules 4001(c) and 9014 of the Bankruptcy

Procedure requesting authority for the Trustee to execute, deliver, and/or obtain credit on behalf

of the Debtor as set forth in the Motion and in the Promissory Note to be executed by the Trustee,

on behalf of the Debtor, as borrower, with Cohesive as lender, substantially in the form attached

to the Motion as Exhibit B, (b) authorizing the Trustee, on behalf of the Debtor, to obtain a post-

petition Loan from Cohesive in an amount not to exceed the aggregate principal amount of

$1,100,000, with an initial funding of $78,000, upon entry of this Order, (c) granting to Cohesive

super-priority administrative expense treatment of its claim under the Loan and liens on some of

the Debtor’s property, as further described in the Motion, to secure the repayment of the Debtor’s

obligations under the Promissory Note, subject to a Carve Out (as defined and described herein),

and (d) scheduling a hearing on final approval of the Loan and Promissory Note and approving the

form and manner of notice, as well as (ii) the entry of a Final Financing Order authorizing the

Trustee, on behalf of the Debtor, to obtain the aforesaid secured post-petition financing on a final

basis; and having heard the statements of counsel in support of the relief requested therein at the

hearing before the Court on _________, 2019 (the “Hearing”); the Court having found and

concluded that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii)

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (iii) venue is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the Motion was sufficient under the



1
    All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                           15
Case 19-01697-5-JNC         Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                  Page 16 of
                                             19



circumstances, and (v) the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein, and this Court having determined that granting the relief

requested in the Motion is in the best interests of the Debtor, its estate and its creditors; and after

due deliberation and sufficient cause appearing therefor;

        IT IS ORDERED AS FOLLOWS:

        1.      The Motion is GRANTED to the extent provided herein.

        2.      The Trustee is authorized execute, deliver, and/or obtain credit on behalf of the

Debtor, as set forth in the Motion and in that certain Promissory Note to be executed by the Trustee

on behalf of the Debtor, as borrower, with Cohesive as lender, substantially in the form attached

to the Motion as Exhibit B.

        3.      The Trustee is authorized, on behalf of the Debtor, to obtain a post-petition Loan

from Cohesive in an amount not to exceed the aggregate principal amount of $1,100,000, with an

initial funding of $78,000 upon entry of this Order.

        4.      The Trustee is authorized on behalf of the Debtor to execute the Promissory Note.

        5.      Cohesive is granted a security interest in (i) all of the Borrower’s Accounts, as

defined by N.C. Gen. Stat. § 25-9-102(a)(2), which accrue after the date the Promissory Note is

executed by Borrower and (ii) all present and future products and proceeds of the Collateral. Such

security interests and liens created and granted to Lender to secure the amounts due under the

Promissory Note are: (a) pursuant to 11 U.S.C. § 364(c)(2), first, prior, perfected, and superior to

any security, mortgage, collateral, interest, lien, or claim to the Collateral and (b) subject to a Carve

Out for payment of professional fees in the Debtor’s case.

        6.      Cohesive shall have an allowed administrative expense claim in this case in the

amount of any unpaid amount under the Promissory Note with priority pursuant to 11 U.S.C. §




                                                   16
Case 19-01697-5-JNC          Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03              Page 17 of
                                              19



364(c)(1) and otherwise over all administrative expense claims and unsecured claims made against

the Borrower, of any kind or nature whatsoever, including, without limitation, administrative

expenses of the kinds specified in Sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b),

546(c), and 1114 of the Bankruptcy Code; provided, however, that this Super-Priority Claim shall

not have priority over, and shall be subordinate to, the Carve Out.

       7.         A further hearing (which may be a final hearing) on this Motion will be held at ___

o’clock _.m. on _____________, 2019 at Courtroom # _, ________________, NC __________,

at which time the Court will further consider the Motion.

       8.         Notwithstanding the possible applicability of Fed. R. Bankr. P. 6004(g), 7062, 9014

or otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

       9.         The Trustee is hereby authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order.

       10.        The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

                                       [END OF DOCUMENT]




                                                  17
Case 19-01697-5-JNC        Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03                Page 18 of
                                            19



                                             Exhibit B

                     PROMISSORY NOTE and SECURITY AGREEMENT
                            (Debtor in Possession Financing)

 $_____________________                                                           __________, 2019



FOR VALUE RECEIVED, CAH Acquisition Company 12, LLC d/b/a Fairfax Community
Hospital (the “Maker”) promises to pay to Cohesive Healthcare Management & Consulting LLC
(the “Holder”), the sum of _____________________ Dollars ($____________.00), or so much
thereof as Holder may advance to or for the benefit of Maker in accordance with the terms hereof,
plus interest at the rate of 5.5% per annum. The principal amount and all accrued interest
outstanding hereunder shall be due on the first to occur of: (a) three business days after the closing
of the sale of all or substantially all of the Maker’s assets; (b) immediately upon conversion of the
Maker’s pending Chapter 11 bankruptcy case (In re: CAH Acquisition Company 12, LLC d/b/a
Fairfax Community Hospital, U.S. Bankruptcy Court for the Eastern District of North Carolina,
Case No. 19-01697 (the “Bankruptcy Case”)) to one under Chapter 7 of the United States
Bankruptcy Code; or (c) thirty days after confirmation of a Chapter 11 Plan of reorganization or
liquidation in the Bankruptcy Case, or (d) immediately upon the dismissal of the Bankruptcy Case.
As used herein, “Business Day” shall mean any day other than a Saturday, Sunday or day which
shall be a legal holiday in the State of North Carolina.

The Maker may prepay this Promissory Note and Security Agreement in full or in part from time
to time, without any prepayment penalty.

The Maker hereby waives demand, presentment, protest, and notice of every kind, and waives all
recourse to suretyship and guarantorship defenses generally, including, but not limited to, any
extensions of time for payment or performance which may be granted to the Maker, any
modifications or amendments to this Promissory Note and Security Agreement, any act or
omission to act by or on behalf of the Holder, and all other indulgences of any type which may be
granted by the Holder to the Maker.

The Maker hereby grants to the Holder a security interest in (a) all the Collateral, whether now or
hereafter existing or acquired, and (b) all present and future products and proceeds of the
Collateral.

The term “Collateral” means: All the Maker’s Accounts, as defined by N.C.G.S. § 25-9-102(a)(2),
which accrue after the date hereof.

The Holder may at any time and from time to time, file financing statements, continuation
statements and amendments thereto that relate to the security interest granted hereunder and that
contain any information required by Part 5 of Article 9 of the North Carolina Uniform Commercial
Code (the “UCC”). The Holder shall have all the rights of a secured party under Article 9 of the
UCC.
Case 19-01697-5-JNC       Doc 79 Filed 04/22/19 Entered 04/22/19 14:48:03               Page 19 of
                                           19



In addition to the rights and remedies provided by the UCC:

       a)      Holder shall have an allowed administrative expense claim in the Bankruptcy Case
               in the amount of any unpaid amount under this Promissory Note and Security
               Agreement (the “Super-Priority Claim”) with priority pursuant to 11 U.S.C. §
               364(c)(1) and otherwise over all administrative expense claims and unsecured
               claims against the Maker, now existing or hereafter arising, of any kind or nature
               whatsoever including, without limitation, administrative expenses of the kinds
               specified in or ordered pursuant to Bankruptcy Code Sections 105, 326, 328, 330,
               331, 503(a), 503(b), 507(a), 507(b), 546(c), and 1114; provided, however, that the
               Super-Priority Claim shall not have priority over, and shall be subordinate to, the
               Carve Out, as that term is defined in the order in the Bankruptcy Case approving this
               Promissory Note and Security Agreement (Doc. No. _____) (the “Approval Order”).

       b)      The security interests and liens created and granted to Holder hereunder to secure
               the amounts due under this Promissory Note and Security Agreement are: (a)
               pursuant to 11 U.S.C. § 364(c)(2), first, prior, perfected, and superior to any
               security, mortgage, collateral interest, lien, or claim to the Collateral; and (b)
               subject to the Carve-Out.

This Promissory Note and Security Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the State of North
Carolina and the United States Bankruptcy Code. Any action during the pendency of the
Bankruptcy Case to enforce, challenge, or construe the terms or making of this Promissory Note
and Security Agreement or to recover for its breach shall be brought in, and heard exclusively by,
the United State Bankruptcy Court for the Eastern District of North Carolina.

All sums due hereunder shall be paid to the Holder at,                          , ___________,
in lawful currency of the United States of America in immediately available funds.

In witness whereof the undersigned has caused this Promissory Note and Security Agreement to
be duly executed as an instrument under seal, effective as of the date first above written
regardless of the actual date of execution and delivery.



This Promissory Note and Security Agreement may not be executed and delivered except in
accordance with an order of the United States Bankruptcy Court for the Eastern District of
North Carolina in the Bankruptcy Case.



CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital

By: ______________________________________
Name: Thomas W. Waldrep, Jr., Trustee



                                                 2
